Citation Nr: 0022074	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from October 1969 to April 
1972, including service in the Republic of Vietnam from 
August 1, 1970 to July 28, 1971.  His military occupational 
specialty (MOS) was general construction machine operator.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
RO which denied service connection for PTSD and for organic 
brain syndrome.  The veteran thereafter submitted a timely 
notice of disagreement only in regard to the issue of service 
connection for PTSD.  In an April 1994 rating action the RO 
denied service connection for a skin disorder, claimed as 
secondary to exposure to Agent Orange.  In a February 1997 
rating decision, the RO denied service connection for 
peripheral neuropathy, claimed as secondary to exposure to 
Agent Orange.  

In a July 1999 decision, the Board denied service connection 
for a skin disorder, claimed as secondary to exposure to 
Agent Orange, and also denied service connection for 
peripheral neuropathy, claimed as secondary to exposure to 
Agent Orange.  The issue of service connection for PTSD was 
remanded to the RO for further development.  This issue is 
now before the Board for further appellate consideration at 
this time.  


FINDING OF FACT

PTSD did not develop during service and is not otherwise 
related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(d) (1999)

REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

On the veteran's July 1969 examination prior to service 
entrance, the veteran was evaluated as psychiatrically 
normal.  Review of the service medical records reveals no 
complaints or findings indicative of a psychiatric disorder, 
including PTSD.  On the veteran's March 1972 examination 
prior to separation from service there was no clinical 
documentation of a psychiatric disorder.  

The veteran was hospitalized at a VA medical facility in July 
and August 1982 after an incident in which the veteran became 
intoxicated and assaulted his wife and a police officer.  It 
was reported that the veteran sustained a head injury in a 
motor vehicle accident in June 1981 that resulted in a 
depressed skull fracture and an epidural hematoma, which had 
required considerable corrective surgery.  At the time of 
discharge from the current hospitalization, the discharge 
diagnoses included atypical or mixed organic brain syndrome.  

After a VA psychiatric examination in October 1982 the 
diagnoses included mild organic brain syndrome secondary to 
head trauma and personality changes associated with brain 
injury.  In an unsigned statement, a VA physician indicated 
that he treated the veteran in January 1984 for various 
disorders, including PTSD due to Vietnam service.  

In a January 1992 statement the veteran asserted that he was 
involved in a motor vehicle accident in Vietnam which caused 
the death of four civilians, who were passengers on a bus.  
This incident was said to have occurred about three months 
after the veteran's arrival in Vietnam and, at that time, he 
was serving with Company B of the 69th Engineering Battalion.  
He said that he had flashbacks of this incident.  The veteran 
also reported that he had a cousin that had been killed in 
Vietnam about five years before the veteran arrived in that 
country.  In addition, the veteran also said that he was 
driving a truck which accidentally struck and killed a 
civilian during his Vietnam service.  He further reported 
that he was also nearly killed on one occasion during his 
Vietnam service when a crane fell over and crashed to the 
ground next to him.  Finally, the veteran said that a friend 
was killed in Vietnam when he fell asleep under a vehicle 
which was then started up and ran over him.  

On a VA psychiatric examination in July 1992, the veteran 
related several of the same stressor incidents as are 
contained in his statement of January 1992.  After 
psychiatric evaluation a provisional diagnosis of PTSD was 
rendered.  

In an October 1992 statement, the veteran's wife stated that 
the veteran was subject to uncontrollable rage attacks after 
his return from Vietnam.  She said that these were triggered 
by memories of men in his unit being killed and his 
witnessing the deaths of Vietnamese people.  She reported 
that the veteran experienced nightmares regarding his service 
in Vietnam and she believed that he had PTSD as a result of 
this service.  

On a September 1993 private psychiatric examination, the 
veteran reported flashbacks involving the accident in Vietnam 
which killed several passengers on a bus, which had been 
struck by the veteran's vehicle.  He also had flashbacks of 
the incident in which a friend was accidentally crushed by a 
vehicle that he was lying under, but said that he could not 
recall this individual's name.  The veteran also said that he 
had flashbacks involving the incident in which he 
accidentally ran over a Vietnamese man.  After evaluation, 
the assessments included PTSD secondary to Vietnam.  

The RO subsequently contacted the U.S. Army & Joint Services 
Environmental Support Group in an attempt to verify the 
veteran's reported stressors.  In a March 1997 letter from 
the Director of this organization it was indicated that 
review of the history of the veteran's unit for the relevant 
time period indicated that it was in the area where the 
incident regarding the bus accident would have occurred.  
Neither this incident nor any other incidents reported by the 
veteran were verified.  It was stated that the records show 
several attacks in the area during the relevant time frame, 
but do not provide specific dates.  A copy of the history of 
the 69th Engineering Battalion during 1970 and 1971 was also 
provided and revealed that two men from the unit were killed 
in action during the period and four men were wounded.  It 
was also reported that a single mortar round had fallen in 
the material storage area of the veteran's company and caused 
minimal damage.  

During a VA psychiatric examination in April 1997, the 
veteran again related as stressors the incidents reported in 
his earlier statements.  After psychiatric examination, the 
diagnoses on Axis I were mood disorder with anger and 
depression, and PTSD related to accidents which occurred in 
Vietnam.  

In an August 1999 letter, the veteran related an incident 
which occurred during April or May 1971, during his Vietnam 
service, in which his camp came under bombardment by what he 
described as a "barrage of N.V.A. rocket mortar bombs.  He 
said that he was awakened by this attack and found himself 
alone, since his comrades had taken shelter in a bunker.  He 
said that the explosions were so close that he could feel the 
concussions, and that he was very frightened during this 
incident.  

II. Legal Analysis  


At the time of the July 1999 remand of this issue, the Board, 
in effect, recognized that the veteran's claim for service 
connection for PTSD was well grounded.  The record shows that 
the veteran served in Vietnam and has a diagnosis of PTSD.  
He has also reported incidents which occurred in Vietnam 
which could serve as stressors resulting in PTSD.  In summary 
there is a competent medical diagnosis of PTSD, which has 
been linked by one or more health care professionals to the 
stressors the veteran reported experiencing in Vietnam.  
Caluza v. Brown 7 Vet. App. 498 (1995)  Since that is the 
case, the veteran's claim for service connection for PTSD is 
plausible.  The Board also finds that the VA has fulfilled 
its duty to assist the veteran as required by 38 U.S.C.A. 
§ 5107 and no further development by the RO of the veteran's 
claim for service connection for PTSD is necessary.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110, (West 1991 & Supp. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) citing 38 C.F.R. § 3.304(f), has discussed the three 
requisite elements for eligibility for service connection for 
PTSD:  (1) A current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed inservice stressor); (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran has been diagnosed as having PTSD on several 
occasions, including on an April 1997 VA psychiatric 
examination.  However, the veteran's Military Occupation 
Specialty was construction equipment operator and the record 
does not show that he was awarded a Purple Heart Medal, 
Combat Infantryman Badge, or other combat citation indicating 
that he engaged in combat with the enemy.  Accordingly, it is 
the Board's determination that the veteran did not engage in 
combat with the enemy.  The evidence must therefore establish 
that at least one of the veteran's reported inservice 
stressors actually occurred.  

The veteran has recently submitted a statement in which he 
cited as a stressor an incident in which he came under severe 
bombardment by enemy mortars and he indicated that this 
incident occurred in April or May 1971.  However this report 
is contradicted by history of the veteran's military unit 
during that period which shows that during the relevant 
period the veteran's company area was struck by only one 
enemy projectile, which landed in a material storage area and 
caused minimal damage.  Since that is the case, this reported 
stressor incident cannot be considered to be verified.  

The veteran has also reported a number of other incidents 
during service which he claims as stressors related to his 
PTSD.  However, all these incidents have been reported in a 
general and vague manner and the veteran has not included 
specific information which would serve to render the reported 
incidents capable of verification.  In particular the report 
of the death of the veteran's cousin, in Vietnam, 5 years 
before the veteran arrived in Vietnam, was not an event which 
occurred when the veteran was in service.  The incidents 
involving the motor vehicle accidents where it was reported 
that Vietnamese civilians were killed, do not come with 
dates, specific location (s) or the names of the people 
involved.  The incident involving the falling of a crane near 
the veteran is not associated with a date in the veteran's 
report.  The incident involving a friend who was reportedly 
run over by a vehicle while asleep, was not associated with 
the name of the friend, a date, or a place where the event 
occurred.  It is therefore impossible to verify that the 
veteran actually experienced a stressor during service that 
could cause PTSD.  

In view of the above, it is apparent that the record does not 
contain verification that any of the inservice stressor 
incidents resulting in PTSD reported by the veteran actually 
occurred.  Therefore, the second requirement for service 
connection for PTSD as outlined by the Court in Cohen v 
Brown, supra, has not been fulfilled.  Since that is the 
case, service connection for PTSD must be denied.  



ORDER

Service connection for PTSD is denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


